Title: To George Washington from John Pray, 22 August 1782
From: Pray, John
To: Washington, George


                  
                     Dear General.
                     Nyack August 22d 1782.
                  
                  I enclose Your Excellency a York paper of the 20th Inst. have nothing Remarkable Sinc Lieut. Shayler Wrote your Excellency, Except the Sailing of a packet from York to England.  I have the Honor to be with Every Sentiment of Respect and Esteem Your Excellencys most Obedient and Verry Humble Servent
                  
                     Jno. Pray Capt.
                  
               